Order entered January 3, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-16-01024-CR

                          SIMON SAMUEL LOPEZ, JR., Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-80596-10

                                            ORDER
       The Court REINSTATES the appeal.

       On December 16, 2016, we granted Tim Avery’s motion to withdraw as counsel and

ordered the trial court to appoint new counsel to represent appellant on appeal. A supplemental

clerk’s record has been filed showing that the trial court has appointed Kristin R. Brown as

appellant’s attorney. Accordingly, we DIRECT the Clerk to list Kristin R. Brown as appellant’s

attorney of record.

       Appellant’s brief is due within thirty days of the date of this order.



                                                       /s/    LANA MYERS
                                                              JUSTICE